                          2:17-cv-02104-SEM-EIL # 41          Page 1 of 3
                                                                                                       E-FILED
                                                                  Monday, 18 November, 2019 10:46:23 AM
                                                                             Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 BRITTANY MICHELLE WATT, et
 al.,

                     Plaintiffs,                      No.: 2:17-cv-2104

 vs.                                                  Honorable Sue Myerscough

 FOX RESTAURANT VENTURE, et                           Magistrate Judge Eric Long
 al.,

                     Defendants.


                 JOINT MOTION TO APPROVE FLSA SETTLEMENT

       Plaintiff, BRITTANY MICHELLE WATT and Defendant FOX RESTAURANT

VENTURE, et al., by and through their undersigned counsel of record, pursuant to Judge

Myerscough’s Order of November 15, 2019, hereby move this honorable Court for approval of the

FLSA settlement. In support of their Joint Motion to Approve FLSA Settlement, the Parties state

the following:

       1.        Plaintiff Brittany Michelle Watt filed a putative collection action complaint under

the Fair Labor Standards Act, 29 U.S.C. §201 et seq. (“FLSA”) against her former employer, Fox

Restaurant Venture, Fox NC Acquisition and Fox SC Acquisition (collectively, “Defendants”) on

or around April 28, 2017. (ECF Dkt. #1).

       2.        Whereas on or around March 16, 2018, Plaintiff amended her complaint to include

James Kirkpatrick and Paul Rowland as Plaintiffs (collectively, “Plaintiffs”) alleging FLSA

violations against Defendants. (ECF Dkt. # 17; 17-1).




                                              1
                           2:17-cv-02104-SEM-EIL # 41        Page 2 of 3




       3.      The Parties, by their respective counsel, have negotiated a fair and reasonable

settlement of the claims under the FLSA. The Parties now ask this Court to review and to approve

their proposed settlement.

       4.      For the reasons stated in the Brief in Support of Joint Motion to Approve

Settlement:

               a.     The proposed settlement is fair and reasonable; and

               b.     The negotiated attorneys’ fees should be approved.

       WHEREFORE, for all of the reasons set forth above, the Parties respectfully request that

this Court approve the proposed settlement the Parties have reached in this case.

       Date: November 18, 2019                       Respectfully Submitted,

 FOOTE, MIELKE, CHAVEZ & O’NEIL, LLC                 MEYER CAPEL, P.C.

 By:    /s/ Elizabeth Chavez                         By: /s/Lorna Geiler                   .
 Elizabeth Chavez, Esq. (#6323726)                   With the consent from Lorna Geiler to sign
 Kathleen C. Chavez, Esq. (#6255735)                 electronically
 10 W. State Street                                  306 W. Church Street
 Suite 200                                           Champaign, IL 61820
 Geneva, IL 60134                                    Emails:lgeiler@meyercapel.com,
 Phone (630) 232-7450                                kmoore@meyercapel.com
 Emails: ecc@fmcolaw.com
          kcc@fmcolaw.com
                                                     Attorney for Defendant
 Attorneys for Plaintiff




                                            2
                        2:17-cv-02104-SEM-EIL # 41             Page 3 of 3




                             CERTIFICATE OF SERVICE

        I hereby certify that on November 18, 2019, I electronically filed the foregoing
document with the clerk of court for the U. S. District Court for the Central District of
Illinois – Urbana Division, using the electronic case filing system of the court. The
electronic case filing system sent a “Notice of Electronic Filing” to the attorneys of record
who have consented in writing to accept this Notice as service of this document by
electronic means.


                                              /s/Elizabeth C. Chavez
                                                 Elizabeth C. Chavez, Esq.

                                                 Attorneys for Plaintiff




                                             3
